DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosman et al. (US 2017/0049993 cited in IDS 11/21/2019 - referred to as Cosman) in view of Quearry, (US 2014/0265024 cited in instant PGPUB ¶ 0004 and IDS 11/21/2019) Crisman et al. (US 2017/0112464 - referred to as Crisman), and Ryan (US 2010/0168684 cited in instant PGPUB ¶ 0005 and IDS 11/21/2019).
Regarding claim(s) 1, Cosman teaches a medical needle (Figs. 2 and 8A: ¶ 0029, "probe can be a needle,...a radiofrequency needle, an epidural needle, a biopsy needle, or a spinal needle"; ¶ 0081) comprising 
a longitudinal body (straight shaft, ¶ 0064, Fig. 2, #200, ¶ 0076, Fig. 8A, #800) extending between a distal end and a proximal end along a longitudinal axis A (shaft #200 #800 extends between a distal end [left end of Fig. 2] and a proximal end [right end of Fig. 2] along a longitudinal axis, as shown in Fig. 2: ¶ 0025, "probe can have a distal and proximal end"; ¶ 0027, "needle can have a distal and proximal end"; ¶ 0064 ¶ 0048, "needle has a sharpened distal end, and is terminated...at its proximal end"), 
an outer surface of the needle includes (¶ 0028, "first echogenic feature is an indentation in the surface of the probe"; ¶ 0064 ¶ 0051-0052, "echogenic markers...can be indentations in the surface of the shaft") a plurality of concave echogenic ultrasonic reflector depressions (echogenic markers, ¶ 0028 ¶ 0051-0052 ¶ 0064 ¶ 0074-0075, Fig. 2, #205, ¶ 0076, Fig. 8A, #801 #802) formed along at least a portion of a length of the needle (as shown in Figs. 2 and 8A) to enhance curved surface of  Figs. 7D-F scatters and reflects sound waves back toward ultrasound probe/transceiver #805: ¶ 0076 ¶ 0064 ¶ 0051-0052, "macroscopic dents can reflect ultrasound waves when the shaft...is positioned at a steep angle relative to the ultrasound transceiver"; ¶ 0074-0075, "probe is more likely to reflect ultrasound waves back toward the ultrasound transceiver") a transducer (ultrasound probe/transceiver, ¶ 0076, Fig. 8A, #805) sound waves (sound waves, ¶ 0076, including beams, ¶ 0076, Fig. 8A, #810 #811 #812; and ¶ 0076, "An array of ultrasound beams are present between beams #810 and #811, and between #811 and #812, as is understood by one skilled in the art") incident thereon (¶ 0052 ¶ 0076, "Beam #810 is incident on the probe #800 ... Beam #811 is incident on the probe #800 ... Beam #812 is incident on the probe #800," Fig. 8A), 
a row of said depressions are evenly distributed around the entire circumference (as shown in Fig. 2) of a circular cylindrical section of the needle (¶ 0064 ¶ 0048, "The shaft...be substantially cylindrical"), 
said circular cylindrical section having depressions around the entire circumference is a depression section (as shown in Fig. 2), wherein 
each of said plurality of depressions (¶ 0074-0076 ¶ 0064 ¶ 0051-0052, "echogenic markers...can include...macroscopic echogenic dents [examples of one of which include the markers shown in FIG. 5, FIGS. 6A-C, and FIGS. 7A-F] in the surface 
wherein the second reflector surface having a longitudinal symmetry axis S that is inclined in the direction of the proximal end of the needle in relation to the longitudinal axis A of the needle by an inclination angle a (proximal part #755 #745 #735 of the curved surface has a longitudinal symmetry axis S that is inclined in the direction of the proximal end in relation to the longitudinal axis by an inclination angle, as shown in Figs. 7D-F).
While Cosman teaches two non-planar reflector surfaces that are curved as described in ¶ 0074-0075 and shown in cross-sectional views of Figs. 7D-F, Cosman appears to be silent on a shape of these surfaces beyond the cross-sectional view and may not explicitly teach that the first reflector surface is a semi-spherical surface, and the second reflector surface is a part of a cylindrical or a conical surface.
In an analogous echogenic medical device field of endeavor, Quearry teaches a plurality of concave echogenic ultrasonic reflector depressions (features, ¶ 0054-0055, Figs. 4-5, #30), a row of said depressions are evenly distributed around the entire circumference of a circular cylindrical section (as shown in Figs. 4-5), said circular cylindrical section having depressions around the entire circumference is a depression section (as shown in Figs. 4-5), wherein each of said plurality of depressions comprises 
the first reflector surface is a semi-spherical surface, and the second reflector surface is a part of a cylindrical or a conical surface (first reflector surface is a semi-spherical surface and second reflector surface is a part of at least a conical surface, as shown in Figs. 4-5: ¶ 0053-0055 ¶ 0027; also figure 9 is similar to applicant’s Figure 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first reflector surface and the second reflector surface of each of the depressions of the medical needle as taught by Cosman to be a semi-spherical surface and be a part of a cylindrical or a conical surface, respectively, since such a first reflector surface being a semi-spherical surface and such a second reflector surface being part of a conical surface was known in the art as taught by Quearry.  The motivation would have been to provide enhanced ultrasound visualization throughout a wide range of ultrasound frequencies and relative angles between a medical device and ultrasound transducer (Quearry, ¶ 0052-0054), and there was reasonable expectation of success.
Further regarding claim(s) 1, Cosman does not explicitly teach an inclination angle a being in the interval of 20-35 degrees.
In an analogous echogenic needle field of endeavor, Crisman teaches a medical needle (needle, ¶ 0021, Figs. 1-2 and 6, #2) comprising a longitudinal body (shaft, ¶ 0021, Figs. 1-2 and 5, #4) extending between a distal end (distal or patient end, ¶ 0021-0022, 
the second reflector surface having a longitudinal symmetry axis S that is inclined in the direction of the proximal end of the needle in relation to the longitudinal axis A of the needle (¶ 0003 ¶ 0005 ¶ 0025, “the groove ‘tilted’…toward the proximal end of the needle”) by an inclination angle a (angle, ¶ 0025, Figs. 4 and 6-7, β: an inclination angle a is interpreted in light of the instant specification [instant Fig. 9 and instant PGPUB ¶ 0036] to be equivalent to the β angle in Crisman) being in the interval of 20-40 degrees or being 35 degrees (¶ 0025, “it was found that the α 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inclination angle of the second reflector surface of the medical needle as made obvious by Cosman in view of Quearry to be in the interval of 20-35 degrees, since such an inclination angle being in the interval of 20-40 degrees and being 35 degrees was known in the art as taught by Crisman; since a prima facie case of obviousness exists in the case where the claimed range overlaps or lies inside the range disclosed by the prior art (MPEP § 2144.05, subsection I); since a specific example in the prior art which is within a claimed range anticipates the range (MPEP § 2131.03, subsection I); and since no criticality is given for the claimed range.  The motivation would have been to glean an improved reflection view of a needle under ultrasound or radiographic imaging (Crisman, ¶ 0027), and there was reasonable expectation of success.
Cosman further teaches that the first surface of the depression (distal part #750 #740 #730 discussed above) ranges from a steep portion extending from a first end portion of the depression facing the distal end of the needle and abutting a space between adjacent depressions nearly perpendicular to the longitudinal axis A of the needle (as shown in Figs. 7D-F), and wherein the first reflector surface continues to the bottom of the depression and further in the proximal direction (as shown in Figs. 7D-F) where the 
It is noted that Cosman does not explicitly teach the semi-spherical shape of the first reflector surface.  In an analogous echogenic medical device field of endeavor, Quearry teaches the semi-spherical shape of the first reflector surface (discussed above in claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first reflector surface of each of the depressions of the medical needle as taught by Cosman to be a semi-spherical surface because of reason(s) and motivation(s) discussed above.

Regarding claim(s) 1 and 4, Cosman in view of Quearry and Crisman and Ryan makes obvious all limitations of the claim(s), as discussed above.
While Cosman appears to further teach that the surface of the steep portion at said first end portion is close to a plane perpendicular to the longitudinal axis A of the needle sloping slightly toward a plane parallel to the longitudinal axis A (as shown in Figs. 7D-F and best shown in Fig. 7F), Cosman may not explicitly teach:
the surface of the steep portion at said first end portion is close to a plane perpendicular to the longitudinal axis A of the needle sloping slightly toward a plane parallel to the longitudinal axis A, such that at least a portion of ultrasound waves from said transducer positioned anywhere in the range of slightly more than 0° to close to 90°, relative to the longitudinal axis A of the needle will impact a portion of 
said steep portion is positioned to reflect waves back to a transducer aimed nearly parallel (close to 0°) to the needle 100 while the shallow portion, i.e. the second transducer surface, is oriented to reflect waves back to a transducer positioned substantially perpendicular to the longitudinal axis A (close to 90°) of the needle.
In an analogous echogenic needle field of endeavor, Ryan teaches a medical needle (needle, ¶ 0011, Figs. 1-2, #100, Figs. 3-4, #200, Fig. 5, #300) comprising a longitudinal body (longitudinal body, ¶ 0011, #118) extending (¶ 0011, "longitudinal body #118 extending between a distal end #120 and a proximal end #122") between a distal end (distal end, ¶ 0011, #120; distal tip, Fig. 1, #110) and a proximal end (proximal end, ¶ 0011, #122; left end of Fig. 1 opposite of distal tip #110) along a longitudinal axis A (longitudinal axis, ¶ 0011, "longitudinal axis of the longitudinal body #118"), an outer surface of the needle (outer surface, ¶ 0011, Fig. 1, #104) includes a plurality of concave echogenic ultrasonic reflector depressions (plurality of depressions, ¶ 0011, Figs. 1-2, #106, Figs. 3-4, #206, Fig. 5, #306: ¶ 0014, "it will be understood by those skilled in the art that the depression #106 may extend around only a portion of the circumference of the needle #100 or may be configured as a slot on the outer surface #104 of the needle #100"; ¶ 0019, "patterns formed by the depressions #106, #206, #306 may be applied to the needles #100, #200, #300, respectively, in the form of...other similar elements applied around at least a portion of the outer surfaces of the needles #100, #200 and #300") formed along at least a portion of a length of the needle to enhance the visibility of the needle under ultrasound guidance by scattering and reflecting back toward a transducer 
the first surface of the depression ranges from a steep portion extending from a first end portion of the depression facing the distal end of the needle and abutting a space between adjacent depressions nearly perpendicular to the longitudinal axis A of the needle (¶ 0013, "a surface of the depression #106 ranges from a steep portion #112 extending from a first end portion abutting a space #108 between adjacent depressions #106 nearly perpendicular to a longitudinal axis of the needle #100," Fig. 2), and wherein first reflector surface continues to the bottom of the depression and further in the proximal direction (¶ 0013, "a surface of the depression #106 ranges from a steep portion #112...to a trough #114 at which the depression 106 transitions to a shallow portion #116 extending to a second end portion of the depression #106"; claim 8, "the second end of each of the second depressions is at a proximal end thereof") where the first surface transitions to the second reflector surface being a shallow portion extending to a second end portion of the depression at an angle less steep than that of the steep portion (¶ 0013, "a surface of the depression #106 ranges from a steep portion #112...to a trough #114 at which the depression #106 transitions to a shallow portion #116 extending to a second end portion of the depression #106 at an angle less steep than that of the steep portion #112 ... steep portion #112 may face proximally," Fig. 2).
the surface of the steep portion at said first end portion is close to a plane perpendicular to the longitudinal axis A of the needle sloping slightly toward a plane parallel to the longitudinal axis A (¶ 0013, "At the first end, the surface of the steep portion #112 is, therefore, close to a plane perpendicular to a longitudinal axis of the needle #100 sloping slightly toward a plane parallel to the longitudinal axis," Fig. 2), such that at least a portion of ultrasound waves from said transducer positioned anywhere in the range of slightly more than 0° to close to 90°, relative to the longitudinal axis A of the needle will impact a portion of the depression which is substantially perpendicular to a front of the wave sending the wave directly back to the transducer (¶ 0013, "Thus, at least a portion of sound waves from a transducer positioned anywhere in the range of slightly more than 0° to close to 90°, relative to a longitudinal axis of the needle 100 will impact a portion of the depression 106 which is substantially perpendicular to a front of the wave sending the wave directly back to the transducer," Fig. 2).
said steep portion is positioned to reflect waves back to a transducer aimed nearly parallel (close to 0°) to the needle 100 while the shallow portion, i.e. the second transducer surface, is oriented to reflect waves back to a transducer positioned substantially perpendicular to the longitudinal axis A (close to 90°) of the needle (¶ 0013, "The steep portion #112 is positioned to reflect waves back to a transducer aimed nearly parallel (close to)0° to the needle 100 while the shallow portion is oriented to reflect waves back 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical device as made obvious by Cosman in view of Quearry and Crisman such that [3] the surface of the steep portion at said first end portion is close to a plane perpendicular to the longitudinal axis A of the needle sloping slightly toward a plane parallel to the longitudinal axis A, such that at least a portion of ultrasound waves from said transducer positioned anywhere in the range of slightly more than 0° to close to 90°, relative to the longitudinal axis A of the needle will impact a portion of the depression which is substantially perpendicular to a front of the wave sending the wave directly back to the transducer; or [4] said steep portion is positioned to reflect waves back to a transducer aimed nearly parallel (close to 0°) to the needle 100 while the shallow portion, i.e. the second transducer surface, is oriented to reflect waves back to a transducer positioned substantially perpendicular to the longitudinal axis A (close to 90°) of the needle, since such a steep portion and such a shallow portion were known in the art as taught by Ryan.  The motivation would have been to enhance the visibility of the needle under ultrasound guidance by scattering and reflecting back toward a transducer sound waves incident thereon (Ryan, ¶ 0011), and there was reasonable expectation of success.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosman et al. (US 2017/0049993 cited in IDS 11/21/2019 - referred to as Cosman) in view of Quearry (US 2014/0265024 cited in instant PGPUB ¶ 0004 and IDS 11/21/2019) and Crisman et al. (US 2017/0112464 - referred to as Crisman), and Ryan (US 2010/0168684 cited in instant PGPUB ¶ 0005 and IDS 11/21/2019) as applied to claim(s) 1 above, and further in view of Ward et al. (US 2003/0135117 cited in IDS 11/21/2019).
Regarding claim(s) 5, Cosman in view of Quearry and Crisman and Ryan makes obvious all limitations of claim(s) 1, as discussed above.
Cosman does not explicitly teach that the number of depressions of one depression section is five, six, seven or eight.
In an analogous echogenic medical device field of endeavor, Ward teaches a medical needle (medical device, ¶ 0022-0031, Figs. 4-7, #110: ¶ 0022, "medical device #110 may be any device intended for use within a human body such as a needle") comprising a longitudinal body  (medical device #110 comprises a longitudinal body extending between a distal end and a proximal end along axis #155, as best shown in Figs. 4A and 4C and 5-6) extending between a distal end (¶ 0023, "distal end or tip of the needle") and a proximal end (end opposite of the distal end) along a longitudinal axis A (axis, ¶ 0025, Fig. 4C, #155), an outer surface of the needle (surface, ¶ 0022-0023, Figs. 4-7, #120, of medical device #110) includes a plurality of concave echogenic ultrasonic reflector depressions (concave slots, ¶ 0022-0023, Figs. 4-7, #115) formed along at least a portion of a length of the needle (¶ 0022-0023, "medical device #110 with concave slots #115 formed on the surface 120 of the medical device #110," as best shown in Figs. 4A and 4C and 5-6) to enhance the visibility of the needle under ultrasound guidance (¶ 0002 ¶ 0010, "echogenic surface that reflects more of the ultrasound waves back to the transducer. Such an echogenic surface would provide improved ultrasonic visibility of medical instruments, such as needles. This would make it easier for physicians to guide 
the number of depressions of one depression section is five, six, seven or eight (five, Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of depressions of one depression section of the medical needle as made obvious by Cosman in view of Quearry and Crisman and Ryan to be five, six, seven or eight, since such a depression section with the number of depressions being five was known in the art as taught by Ward; and since it would have been well within the skill of one of ordinary skill in the art to customize how many depressions are distributed around the circumference of a circular cylindrical section of the needle according to factors such as size of the depressions, diameter/circumference of the needle, desired level of ultrasonic visibility, and specific medical procedure.  The motivation would have been to provide improved ultrasonic visibility of medical instruments in order to make it easier for physicians to guide the medical instruments inside the body using ultrasonography (Ward, ¶ 0010), and there was reasonable expectation of success.

Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosman et al. (US 2017/0049993 cited in IDS 11/21/2019 - referred to as Cosman) in view of Quearry (US 2014/0265024 cited in instant PGPUB ¶ 0004 and IDS 11/21/2019) and Crisman et al. (US 2017/0112464 - referred to as Crisman), and Ryan (US 2010/0168684 cited in instant PGPUB ¶ 0005 and IDS 11/21/2019)  as applied to claim(s) 1 above, and further in view of Hoyns (US 5,759,154).
Regarding claim(s) 6-10, Cosman in view of Quearry and Crisman and Ryan makes obvious all limitations of claim(s) 1, as discussed above.
Cosman further teaches that adjacent depression sections are off-set in relation to each other by an off-set angle (as shown in Figs. 2 and 8A).
Cosman does not explicitly teach:
the maximal width of a depression in a plane perpendicular to the longitudinal axis A, is essentially equal to the minimum space between two depressions.
straight radial lines through bottoms of adjacent depressions in a cross-sectional plane are separated by a separation angle 13.
adjacent depression sections are off-set in relation to each other by an off-set angle being half the separation angle 13.
adjacent depression sections are off-set in relation to each other by an off-set angle, and 
wherein the most distal parts of depressions in a first depression section being interleaved in relation to the most proximal parts of depressions in an adjacent second depression section located distally said first depression section.
the most distal parts of the depressions in a first depression section are located distally the most proximal parts of depressions in a second depression section by a predetermined distance d along the longitudinal axis A, and 

In an analogous echogenic medical device field of endeavor, Hoyns teaches a medical needle (needle, col. 4, lines 13-24, Fig. 1A, #10) comprising a longitudinal body (shaft, col. 4, lines 20-24, Fig. 1A, #11) extending between a distal end (left end of Fig. 1A: col. 4, line 20, “forward end of the shaft #11 is formed into a sharpened cutting surface #12”) and a proximal end (right end of Fig. 1A) along a longitudinal axis A (longitudinal axis, col. 4, lines 32-33, Fig. 1A, col. 5, line 39, Fig. 4, #30), an outer surface of the needle includes a plurality of concave echogenic ultrasonic reflector depressions (depressions, col. 4, lines 25-44, Fig. 1A, #14 #14a #14b) formed along at least a portion of a length of the needle to enhance the visibility of the needle under ultrasound guidance (col. 1, lines 7-21, “medical device…which is echogenically enhanced to improve its visibility under ultrasound … medical devices which are advantageously guided under ultrasound visualization”) by scattering and reflecting back toward a transducer sound waves incident thereon (col. 4, lines 45-54, “depression #14 are arranged to reflect an incident ultrasound beam back along the same line as the incident beam … ultrasound is a longitudinal wave and may be considered as an infinite number of vectors perpendicular to the wave front”), a row of said depressions are evenly distributed around the entire circumference of a circular cylindrical section of the needle, said circular cylindrical section having depressions around the entire circumference is a depression section (col. 4, lines 25-26, “forward end of the shaft has a matrix #13 of depressions #14 formed around its circumference”; Figs. 1A and 8), wherein
the maximal width of a depression in a plane perpendicular to the longitudinal axis A, is essentially equal to the minimum space between two depressions (maximal width of a depression in a plane perpendicular to the longitudinal axis is essentially equal to minimum space between two depressions, as shown in Figs. 1A and 8).
straight radial lines through bottoms of adjacent depressions in a cross-sectional plane are separated by a separation angle 13 (straight radial lines through bottoms of adjacent depressions in a cross-sectional plane are separated by a separation angle, as shown in Fig. 1A, wherein a separation angle is interpreted in light of the instant specification [instant Fig. 8 and instant PGPUB ¶ 0043]; see annotations in first annotated Fig. 8 below).
adjacent depression sections are off-set in relation to each other by an off-set angle being half the separation angle 13 (circular cylindrical section having diamond depressions and circular cylindrical section having square depressions are off-set in relation to each other by an off-set angle being half the separation angle, as shown in Fig. 1A, wherein an off-set angle and the separation angle are interpreted in light of the instant specification [instant Fig. 8 and instant PGPUB ¶ 0043]; see annotations in second annotated Fig. 8 below).
adjacent depression sections (circular cylindrical section having diamond depressions and circular cylindrical section having square depressions, Figs. 1A and 8) are off-set in relation to each other by an off-set angle (discussed above in claim 8; see off-set angle in second annotated Fig. 8 below), and 

the most distal parts of the depressions in a first depression section are located distally the most proximal parts of depressions in a second depression section by a predetermined distance d along the longitudinal axis A (the most distal parts of diamond depressions in a circular cylindrical section having diamond depressions are located distally of the most proximal parts of square depressions in an adjacent circular cylindrical section having square depressions by a predetermined distance along the longitudinal axis, as shown in Figs. 1A and 8), and 
wherein said second depression section is adjacent and located distally said first depression section (said circular cylindrical section having square depressions is adjacent and located distally of said circular cylindrical section having diamond depressions, as shown in Figs. 1A and 8).

    PNG
    media_image1.png
    943
    1352
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    943
    1352
    media_image2.png
    Greyscale

First and Second Annotated Fig. 8 of Hoyns
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical needle as made obvious by Cosman in view of Quearry and Crisman and Ryan such that [6] the maximal width of a depression in a plane perpendicular to the longitudinal axis A, is essentially equal to the minimum space between two depressions; or [7] straight radial lines through bottoms of adjacent depressions in a cross-sectional plane are separated by a separation angle 13; and/or [8] adjacent depression sections are off-set in relation to each other by an off-set angle being half the separation angle 13; or [9] adjacent depression sections are off-set in relation to each other by an off-set angle, and wherein the most distal parts of depressions in a first depression section being interleaved in relation to the most proximal parts of depressions in an adjacent second depression section located distally said first depression section; or [10] the most distal parts of the depressions in a first depression section are located distally the most proximal parts of depressions in a second depression section by a predetermined distance d along the longitudinal axis A, and wherein said second depression section is adjacent and located distally said first depression section., since a pattern of depressions separated, off-set, interleaved, and spaced apart as such .

Response to Arguments
Applicant's arguments filed 1/12/22 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Quearry does not disclose depressions having the shape set forth in claim 2, examiner respectfully disagrees.  The shape set forth in claim 2 is illustrated in applicant’s Figures, for example as shown in Figures 11-12.  The examiner maintains that Cosman teaches echogenic markers, and Figures 7D-F of Cosman are identical to Figure 12.   Further, Quearry shows depressions having the same shape for example in Figure 9 which is identical to applicant’s Figure 11. It is clear from the prior art, that it was known in the art to provide depressions on a medical device for echogenic marking, and to provide the depressions in a variety of shapes, sizes, numbers, patterns, inclinations etc.


In response to applicant’s arguments that “the Examiner’s attempt to graft such surfaces onto Cosman would cause Cosman to function in a manner not fairly taught by Cosman”, examiner respectfully disagrees.
Applicant presents no evidence to support such an assertion.  It is clear that Cosman is directed to a medical device having a plurality of echogenic markings along the length of the device.  The examiner maintains that it would be obvious to utilize echogenic markings having other shapes, as taught by Quearry.
Applicant provides no evidence as to why using a known echogenic marker having another known shape would cause Cosman to function in a manner not fairly taught by Cosman.  It is unclear what this other “not fair” function would be.  Clearly, the device would provide the same function of providing echogenic markings along the length of the device so that the device will be visible in an ultrasound image.  It is clear that providing markers of different shapes would not “break” the device or cause it to otherwise not function for its provided purpose---regardless of their size or shape, the markers would still function for their intended purpose of making the medical device visible in ultrasound images.  Furthermore, Ryan also illustrates that such depressions may be “easily manufactured” ([0018]), demonstrating again that it is within the level of ordinary skill in the art to provide depressions without damaging/breaking the device or otherwise causing it not to function for its intended purpose.
Ryan (published in 2010) also describes the state of the art in the background of the invention:
“[0002] Needle biopsies are common procedures for the diagnosis and staging of disease. These procedures are often done under ultrasound guidance to allow physicians performing the procedure to visualize the position of the needle in relation to target and surrounding tissue structures. Thus, the echogenicity of the needle (i.e., the visibility of the needle under ultrasound) often impacts the success of the procedure. The echogenecity may be affected by the size of the needle, a difference between the acoustic impedance of the needle and that of the surrounding tissue, an angle of the needle relative to the transducer, the frequency of the ultrasound energy used and various characteristics of the processing algorithm.
[0003] Various techniques have been developed in an attempt to improve the echogenic properties of needles including mechanical treatments of the outer surface of the needle or echogenic coatings. However, the current mechanical treatments involving the creation of discrete shapes repeated along the axis and/or about the circumference of a needle are complex to form. Other mechanical treatments include the formation of circumferential grooves or spirals around the needle. However, these grooves are tuned to only one angle and one frequency such that a slightly different spacing and/or a different frequency may have a significant negative impact on echogenic performance. The application of echogenic coatings increases the complexity of the devices and does not necessarily enhance the performance of these coated devices relative to the mechanical treatments described above. Furthermore, the echogenic properties of these coatings may decay over time.”
It is clear from these passages of Ryan that is was well within the level of ordinary skill in the art to provide echogenic properties to needles, and furthermore to “improve” the echogenic properties because it is known that the echogenecity may be affected by the size of the needle, a difference between the acoustic impedance of the needle and that of the surrounding tissue, an angle of the needle relative to the transducer, the frequency of the ultrasound energy used and various characteristics of the processing algorithm.
The examiner maintains that the references have been properly combined.

Additionally, MPEP 2144.04 provides various Legal Precedents to be used as sources of supporting rationale, and the examiner notes that the following legal 

IV.    CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS

A.    Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
B.    Changes in Shape
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).



Additionally, MPEP 2144.05 provides various Legal Precedents to be used as sources of supporting rationale, and the examiner notes that the following legal precedents would be applicable, as the issue is whether it would be obvious to modify/optimize the size/shape/inclination angle/etc. of the depressions of Cosman:
II.    ROUTINE OPTIMIZATION

A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").



Furthermore, as noted in the interview summary on 1/6/22:
 “In response to applicant's arguments that the prior art fails to teach the limitations as claimed, examiner respectfully disagrees. The examiner maintains the reasoning provided in the rejection. 
The figures were discussed extensively. The examiner notes that Figure 7D-F of Cosman is identical to applicant's Figure 12. The plurality of markings along the length of the device are further illustrated in Figure 8A-8B of Cosman. It would be obvious to modify these markings to utilize different known shapes, patterns, etc, and Quearry teaches the specific type of claimed shape. 
It is noted that Quearry Figure 9 is identical to applicant's Figure 11. Figure 11 illustrates the claimed echogenic markings of claims 1 and 2 for example, along the 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.